DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  
“demodulation processing unit” in claim 1, and 
“communication unit in” claim 6.
Specification describes “demodulation processing unit” in [0033] with, “The uplink signal from device under test 20, which is not shown in Fig. 1, is demodulated along the first analysis mode 15 through a demodulation processing unit 12 based on the protocol stack to be tested according to the standards such as LTE, NR and so on”. “Communication unit” is not described in the specification but is 
Because of claim dependencies, claims 1-15 are all being interpreted under 112(f).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Because of claim dependencies, claims 1-15 are all being interpreted under 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2011/0136439 A1), hereinafter “Tan” in view of Lange et al. (US Patent 4,555,806), hereinafter “Lange”.
Claim 1 is for a device and claim 11 is for a method performed by the device of claim 1.
Regarding claim 1, Tan discloses ‘a mobile radio testing device for protocol testing of a device under test’ (Tan: [Abstract], “An analysis application is adapted to be executed on a computing device for collecting data for analysis from a software defined radio implemented on the same computing device or on a separate computing device for testing measurement and analysis of wireless standards, radio configurations, communication protocols and other radio technologies”; See Fig. 14), comprising: 
‘a downlink path and an uplink path’ (implied by the disclosures, “Each computing device 1402 may be in communication with a computing device 1200 by various communication architectures 1404, such as a direct bus connection (e.g., PCIe or SATA), a wired or optic connection, a local area network (LAN) connection, a wide area network (WAN) connection, including the Internet, or other suitable connections enabling communication of data”([0138], lines 6-12); see Fig. 14; communication of data implies communication both ways, uplink and downlink).
Tan however fails to disclose, ‘wherein the uplink path comprises at least a first analysis mode and a second analysis mode’, and ‘a demodulation processing unit configured to analyze signals from the device under test in the first analysis mode; and wherein the second analysis mode is configured to analyze signals from the device under test without using the demodulation processing unit’.
Lange teaches, “The quality determination can be carried out either before the demodulation or after the demodulation” (Col.3, lines 9-11), and, “In active and passive analysis, besides determining an objective measurement value for the signal quality by using soft decision and jitter after the demodulation, the reception level before demodulation can also be taken into consideration” (Col. 5, lines 47-52). Block 6 in Fig. 1 of Lange discloses a demodulator or demodulation processing unit as per the claim language. 
Lange discloses measurement of, “the transmission conditions over the individual channels”, and “Active and passive channel analysis of the actual quality of the signal transmission ([Abstract]). Though Lange disclosure is not in the same field of endeavor for testing a device, the teaching of Lange is relevant for the scenario in the claim for device testing, the purpose of which is the measure channel quality and using the result for communication enhancement. Lange may be considered an analogous art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lange regarding quality determination before demodulation and after demodulation with that of Tan to get an idea of interference, as disclosed by (Lange: Col. 1, lines 30-35).
Claim 11 is rejected based on rejection of claim 1.

Regarding claim 3, combination of Tan and Lange teaches the device according to claim 1.
Tan discloses device, ‘wherein the second analysis mode has a wider bandwidth than the first analysis mode’ (Tan: Fig. 6 discloses the data rate before modulation as 512 Mbps whereas after the demodulator, data rate is 48 Mbps; data rate has a direct relationship with the bandwidth).

Regarding claim 4, combination of Tan and Lange teaches the device according to claim 1.
Tan teaches, ‘wherein the second analysis mode includes spectrum analyzing means and/or wherein the second analysis mode is configured to detect radio frequency interferences’ (implied by disclosures by Tan: “The example of FIG. 11 illustrates a software spectrum analyzer, which is one of the various types of testing, measurement and analysis applications that may be implemented (referred to hereinafter as "analysis applications")” ([0124], lines 6-10); “the spectrum analyzer illustrated in FIG. 11 can run on one or more cores of the processor of the general-purpose computing device while the SDR is in operation, and can graphically display the waveform and modulation points of the radio communications in one or more constellation graphs” (lines 15-20); and that the second analysis mode of claim 1 is the mode where test signals are taken before modulation, which is equivalent to wide band signal measurement and in a broad sense equated to interference scanning.
 
Regarding claim 6, combination of Tan and Lange teaches the device according to claim 1.
further comprising: a communication unit configured to communicate with the device under test wirelessly or via cable, preferably with frequencies above 6 GHz or millimeter waves’ (Tan: [0138], lines 6-12), “Each computing device 1402 may be in communication with a computing device 1200 by various communication architectures 1404, such as a direct bus connection (e.g., PCIe or SATA), a wired or optic connection, a local area network (LAN) connection, a wide area network (WAN) connection, including the Internet, or other suitable connections enabling communication of data”; see Fig. 14).

Regarding claim 7, combination of Tan and Lange teaches the device according to claim 6.
Combination of Tan and Lange however does not expressly disclose device ‘wherein the communication means is configured to deactivate the device under test prior to the analysis in the second analysis mode and to activate the device under test after the analysis in the second analysis mode’.
Though not expressly disclosed by Tan or Lange, the teaching of Tan are related to device testing are not for simultaneous testing of two types. As disclosed in Fig. 11, the display presents the demodulated data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of Tan perform one kind of test at one time based on the capability of the testing device and come up with the claimed invention. Device under test could be turned off after performing a test and turned on before performing a test.

Claim 13 is the method according to claim 11, performed by device of claim 1, and taught by combination of Tan and Lange. 

Claim is rejected based on discussion in claim 4 and rejected based on disclosures by Tan and Lange.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Tan and Lange as applied to claim 1 above, and further in view of Merima Kulin et al., “End-to-end Learning from Spectrum Data: A Deep Learning approach for Wireless Signal Identification in Spectrum Monitoring applications”, hereinafter “Kulin”.
Claim 5 is for a device and claim 14 is for a method performed by the device of claim 1.
Regarding claim 5, combination of Tan and Lange teaches the device according to claim 1.
Combination of Tan and Lange however fails to expressly teach device, ‘wherein the second analysis mode is further configured to classify the detected radio frequency interferences with respect to a pattern dataset’.
Kulin in the same field of endeavor teaches identification of cross-technology interference, by use of wireless interference dataset, consisting of “measurements gathered from standardized wireless communication systems based on IEEE 802.11b/g (WiFi), IEEE 802.15.4 (Zigbee) and IEEE 802.15.1 (Bluetooth) standards, operating in the 2.4GHz frequency band. The dataset is labelled according to the allocated frequency channel and the corresponding wireless technology, resulting in 15 different classes” (Kulin: Pg. 10, § A, Col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulin’s teaching of use of dataset to derive pattern of interference to identify existing interferers, as disclosed by Kulin, “The DC uses signal processing techniques together with a CNN model to mine the obtained spectrum data and identify existing interferers. The mined 
The second analysis mode of claim 1 is the mode where test signals are taken before modulation, which is equivalent to wide band signal measurement and in a broad sense equated to interference scanning.
Claim 14 is rejected based on rejection of claim 5.

Claims 2, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Tan and Lange as applied to claim 1 above, and further in view of Lee et al. (2013/0158934 A1), hereinafter “Lee”.
Claim 2 is for a device and claim 12 is for a method performed by the device of claim 2.
Regarding claim 2, combination of Tan and Lange teaches the device according to claim 1.
Combination of Tan and Lange however does not expressly teach, ‘wherein the first analysis mode and the second analysis mode are configured to operate simultaneously’.
Lee in the same field of endeavor discloses a user interface in Fig. 3 and, in [0044], “The user interface 101 includes a DUT selection window 1011, a testing menu window 1013, a selected test list 1015, a property table 1017, a DUT and instrument configuration window 1019, main menu bar 1031, sub menu bar 1033, a progress report window 1035, a testing status display window 1037, and a status bar 1039”.
It would have been obvious to a person of ordinary skill in the art to combine teaching of Lee creating a test list of performing before modulation and after modulation tests, and that of Tan and Lange to come up with the claimed invention.

Claim 12 is rejected based on rejection of claim 2.

Regarding claim 8, combination of Tan and Lange teaches the device according to claim 1.
Tan, though teaches about user interface, (Tan: Fig. 11), combination of Tan and Lange however fails to teach the device, ‘further comprising: a graphical user interface configured to display results from the first analysis mode and the second analysis mode simultaneously’ 
Lee in the same field of endeavor teaches, “FIG. 3 is a schematic diagram illustrating a user interface of a communication functionality testing program provided in accordance to an exemplary embodiment of the present disclosure” ([0017]), and “The user interface 101 is installed in the computing device 10 via software program and is used to provide related configurations of the testing items associated with the DUT 20 and the instruments 30 for a user to conduct related testing configurations and forming a testing task. The interface control module 1021 generates the corresponding control and configuration signals in accordance to the designed testing task so as to drive the DUT 20 and the instruments 30 to perform specific communication functionality tests”([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Lee with that of Tan and Lange to be able to drive the DUT by use of a control module and conduct testing tasks, as described above, for configuring the DUT with test points before modulation and after modulation and come up with the claimed invention to perform tasks as per the claim.

Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Tan, Lange and Lee as applied to claim 8 above, and further in view of Kulin.
Claim 9 is for a device and claim 15 is for a method performed by the device of claim 1.
Regarding claim 9, combination of Tan, Lange and Lee teaches the device according to claim 8.
Tan and Lee, though teaches about graphical user interface, combination of Tan and Lee or Lange however fails to expressly teach, ‘wherein the graphical user interface is further configured to indicate a specific source of radio frequency interference based on a classification of radio frequency interference from the second analysis mode’.
It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Kulin regarding classification of radio frequency interference from the second analysis mode, as discussed above in claim 5 and come up with the claimed invention.
The motivation for a user or ordinary skill in the art to combine the teaching of Kulin with that of Lee would be to view in the same or different wireless interface the results of measurement at the two points, before the demodulation and after the demodulation to be able to clearly see the interference patterns across the band in question and to perform specific communication functionality tests, as disclosed in [0024], “interface control module 1021 generates the corresponding control and configuration signals in accordance to the designed testing task so as to drive the DUT 20 and the instruments 30 to perform specific communication functionality tests”.
Claim 15 is rejected based on rejection of claim 8.

Regarding claim 10, combination of Tan, Lange and Lee teaches the device according to claim 8.
The claim, ‘wherein the graphical user interface is further configured to control a signal transmission in the downlink path’ is implied by the discussion above in claim 9.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art, “Wireless Interference Identification with Convolutional Neural Networks” by Malte Schmidt, Dimitri Block, Uwe Meier inIT - Institute Industrial IT Ostwestfalen-Lippe University of Applied Sciences Lemgo, Germany, is relevant, disclosing wireless interference identification and referenced by the prior art used in the rejection of claim 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462            

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462